RENDERED: OCTOBER 30, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2019-CA-1849-WC


TRACTOR SUPPLY COMPANY                                         APPELLANT



                PETITION FOR REVIEW OF A DECISION
v.            OF THE WORKERS’ COMPENSATION BOARD
                      ACTION NO. WC-17-79664



ROBERT ROBERTS; HON. GRANT
S. ROARK, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                             APPELLEES



                                 OPINION
                                AFFIRMING

                               ** ** ** ** **


BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Tractor Supply Company (Tractor Supply) petitions this

Court to review an Opinion of the Commonwealth of Kentucky, Workers’

Compensation Board, (Board) affirming the Administrative Law Judge’s (ALJ)
determination that Robert Roberts suffered from a 30 percent permanent partial

disability caused by a work-related injury. We affirm.

             Roberts was employed by Tractor Supply. On April 27, 2017,

Roberts was working at Tractor Supply when a roll of wire fencing fell several feet

and struck his head, neck, and right shoulder. As a result, Roberts filed a claim for

workers’ compensation benefits based upon right shoulder injury, cervical spine

injury, and psychological injury. By Opinion, Order, and Award rendered June 17,

2019, the ALJ found that Roberts suffered a work-related injury to his cervical

spine and right shoulder. The ALJ also found that Roberts suffered from a

psychological work-related injury. The ALJ assessed a 20 percent impaired rating

for the cervical spine and right shoulder injuries and a 10 percent impairment

rating for the psychological injury, combined for a permanent partial disability of

30 percent. As to the cervical spine injury and right shoulder injury, the ALJ

viewed the medical opinion of Dr. Robert Byrd persuasive. The ALJ also found

that Roberts lacked the ability to return to the type of work he performed prior to

his injury and, thus, applied the three multiplier set forth in Kentucky Revised

Statutes (KRS) 342.730(1)(c)1.




                                         -2-
             Being dissatisfied with the ALJ’s decision, Tractor Supply sought

review with the Board.1 The Board affirmed the ALJ’s Opinion, Order, and

Award. Tractor Supply then filed this appeal.

             As an appellate court, our review of the Board’s Opinion is limited.

We merely review the Board’s Opinion to determine whether it “overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing

the evidence so flagrant as to cause gross injustice.” W. Baptist Hosp. v. Kelly, 827
S.W.2d 685, 687-88 (Ky. 1992). As a consequence, we necessarily review the

ALJ’s decision.

             Tractor Supply contends that substantial evidence does not support the

ALJ’s findings that Roberts’ cervical spine injury or right shoulder injury was

work-related. In particular, Tractor Supply argues that the ALJ erroneously relied

upon the medical opinion of Dr. Byrd. Tractor Supply maintains that Dr. Byrd’s

opinion was based upon an inaccurate medical history of Roberts. Tractor Supply

points out that Roberts had undergone two prior shoulder surgeries, but Dr. Byrd

was unaware of these prior surgeries. Citing to Cepero v. Fabricated Metals

Corporation, 132 S.W.3d 839 (Ky. 2004) and similar cases, Tractor Supply argues




1
 Robert Roberts also sought review of the Administrative Law Judge’s decision with the
Commonwealth of Kentucky, Workers’ Compensation Board (the Board). However, Roberts did
not file an appeal from the Board’s opinion.

                                          -3-
that a physician’s opinion based upon an inaccurate or incomplete patient history

cannot constitute substantial evidence.

             A review of Dr. Byrd’s testimony does not provide a clear answer to

the question of whether he was aware of Roberts’ two prior shoulder surgeries.

When questioned by Tractor Supply, Dr. Byrd seemed to indicate that he did not

review the medical opinions of other physicians and was unaware of Roberts’ two

prior shoulder surgeries. However, in the same deposition, when questioned by

Roberts, Dr. Byrd indicated that he “misspoke earlier” and that he simply failed to

“list them [the medical reports from other physicians] in my report that I had

reviewed them.” Dr. Byrd’s Deposition at 37.

             It is generally within the sole providence of the ALJ to judge the

credibility of conflicting evidence. Brown-Forman Corp. v. Upchurch, 127
S.W.3d 615 (Ky. 2004); Jones v. Brasch-Berry Gen. Contractors, 189 S.W.3d 149

(Ky. App. 2006). The ALJ may believe and disbelieve different portions of

testimony from the same witness. Caudill v. Maloney’s Disc. Stores, 560 S.W.2d
15, 16 (Ky. 1977). Nonetheless, the ALJ may not rely upon a physician’s medical

opinion where “it is irrefutable that a physician’s history regarding work-related

causation is corrupt due to it being substantially inaccurate or largely

incomplete[.]” Cepero, 132 S.W.3d at 842 (citation omitted). Such a medical

opinion cannot constitute substantial evidence. Id.


                                          -4-
                In this case, we simply cannot conclude that it is “irrefutable” that Dr.

Byrd was unaware of Roberts’ prior shoulder surgeries. As pointed out herein, Dr.

Byrd’s testimony upon this issue was conflicting. It was entirely within the

province of the ALJ to accept as credible Dr. Byrd’s testimony that he simply

misspoke and that he had actually considered the reports from other physicians,

including Roberts’ prior shoulder surgeries. Accordingly, we conclude that the

ALJ did not commit error by relying upon the medical opinion of Dr. Byrd.

                Tractor Supply next asserts that the ALJ erred by utilizing the three

multiplier set forth in KRS 342.730(1)(c)1.2 In particular, Tractor Supply argues

that the ALJ erroneously found that Roberts could not perform the type of work he

performed prior to his injury. Tractor Supply asserts:

                     All of the physicians recommended a return to
                regular work. There has been no specific restriction by
                any physician to medically keep him from his regular
                work.

                     In terms of his future ability to work, a substantial
                amount of his past work has been in the sedentary to
                light, light medium categories. He drove a “Hi-Lo” at
                GM. He then worked for fourteen (14) years as a

2
    Kentucky Revised Statutes 342.730(1)(c)1 provides:

                If, due to an injury, an employee does not retain the physical
                capacity to return to the type of work that the employee performed
                at the time of injury, the benefit for permanent partial disability
                shall be multiplied by three (3) times the amount otherwise
                determined under paragraph (b) of this subsection, but this
                provision shall not be construed so as to extend the duration of
                payments[.]

                                                -5-
             manager for a mobile home park. At Tractor Supply, he
             did the same work as at GM. He certainly has the
             capacity to return to such work, earning a comparable
             salary to that which he has traditionally earned.

Tractor Supply’s Brief at 13. As to application of the three multiplier, the Board

particularly reasoned:

                   We reject Tractor Supply’s final argument the ALJ
             erred in enhancing Roberts’ benefits by the three
             multiplier. Although Dr. Byrd recommended a return to
             work, he unequivocally opined Roberts “is not capable of
             maintaining his previous employment.” Moreover,
             Roberts’ testimony as recited herein establishes he is
             unable to return to the job he was performing at the time
             of the injury. When the issue is the claimant’s ability to
             labor and the application of the three multiplier, it is
             within the province of the ALJ to rely on the claimant’s
             self-assessment of his ability to perform his prior work.
             We have consistently held that it remains the ALJ’s
             province to rely on a claimant’s self-assessment of his
             ability to labor based on his physical condition. The
             ALJ’s decision to apply the three multiplier pursuant to
             KRS 342.730(1)(c)1 is based on a determination that
             Roberts did not have the capacity to return to the type of
             work performed at the time of the injury and is supported
             by substantial evidence in the record in the form of Dr.
             Byrd’s opinion and Roberts’ testimony. . . .

Board’s Opinion at 22-23 (citations omitted). We agree with the Board’s

reasoning and find no error therein. Thus, we conclude that the ALJ properly

applied the three multiplier of KRS 342.730(1)(c)1.

             For the foregoing reasons, the Opinion of the Workers’ Compensation

Board is affirmed.


                                        -6-
           ALL CONCUR.



BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE ROBERT
                          ROBERTS:
Walter E. Harding
Louisville, Kentucky      Thomas G. Polites
                          Lexington, Kentucky




                         -7-